

Notice of Grant of Award
and Award Agreement
Advanced Energy Industries, Inc.
ID: 84-0846841
1625 Sharp Point Drive
Fort Collins, CO 80525 
(970) 221-4670 



NAME
ADDRESS
 
Award Number:
Plan:
ID: 
 





You have been granted an award of restricted stock units. These units are
restricted until the vest date(s) shown below, at which time you will receive
shares of Advanced Energy Industries, Inc. (the Company) common stock, subject
to the terms and conditions in the 2008 Omnibus Incentive Plan and the 2008
Omnibus Incentive Plan Restricted Stock Unit Agreement, as follows:


 
 
Date of Grant:
 
 
 
Exercise Price Per Share:
 
 
 
Total Number of Shares Granted:
 
 
 
Type of Award:
Restricted Stock Unit
 
 
 
 



The award will vest in increments on the date(s) shown.
 
 
Shares
Vest Date



This award is granted under and governed by the terms and conditions of the
Company's Award Plan, as amended, and the Award Agreement, all of which are
attached and made a part of this document. 
 
Advanced Energy Industries, Inc.


Garry Rogerson
Chief Executive Officer





